internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc ita - plr-123697-02 date date tin dear this is in response to your date letter requesting permission under sec_453 and sec_15a_453-1 to revoke the election out of the installment_method for a certain sale during the tax_year during you taxpayer sold your professional practice to an unrelated corporation for cash and stock in that corporation the cash portion was received upon execution of the agreement the stock portion was to be received in a subsequent year or in an earlier year if certain conditions occurred i e a public offering of the stock of the corporation those conditions were not met and the stock portion payment was as yet still outstanding at the time of this ruling_request taxpayer consulted with a certified_public_accountant during the sale negotiations and the sale was purportedly purposefully structured as an installment_sale the sale agreement is labeled installment_sale agreement as stated in the ruling_request the taxpayer desired understood and expected that the transaction would be treated as an installment_sale and relied upon the accountant to report it as such the accountant however prepared the return reporting the entire sale proceeds-including the future stock payment-on the tax_return the taxpayer relying upon the accountant signed and filed the return without realizing this fact when the taxpayer subsequently switched accountants the new accountants reviewed prior returns and found the error the taxpayer subsequently submitted this ruling_request sec_453 requires that income from an installment_sale except as otherwise provided shall be taken into account under the installment_method sec_453 provides that an installment_sale is a disposition of property where at least one payment thereon is received after the close of the taxable_year in which the disposition occurred sec_453 provides that if the taxpayer elects not to have the installment_method apply the installment_method shall not apply pursuant to sec_453 of the code and sec_15a_453-1 d of the temporary income_tax regulations a taxpayer may elect out of the installment_method in accordance with the manner prescribed by regulations under sec_15a d of the income_tax regulations a taxpayer who reports an amount_realized equal to the selling_price including the full face_amount of any installment_obligation on a timely tax_return filed for the taxable_year in which the installment_sale occurs is considered to have elected out of using the installment_method except as otherwise provided in regulations sec_453 requires a taxpayer who desires to elect out of the installment_method for a qualifying_sale to do so on or before the due_date including extensions for the taxpayer’s federal_income_tax return for the taxable_year of the sale pursuant to sec_15a_453-1 of the temporary regulations generally an election under paragraph d is irrevocable and such an election is revocable only with the consent of the internal_revenue_service a revocation of an election out of the installment_method is retroactive a revocation of an election out will not be permitted when one of its purposes is the avoidance of federal income taxes or when the taxable_year in which any payment was received has closed in the present case the taxpayer’s representations indicate it was always taxpayer’s intent to use the installment_method for reporting the gain from the sale further the facts indicate the election out of the installment_method here was inadvertent and unintended and the result of the original accountant’s erroneous preparation of the taxpayer’s income_tax return accordingly based upon the facts presented and the representations made the taxpayer is permitted to revoke the election out of the installment_method for the sale of taxpayer’s professional practice for the year in issue permission to revoke the election out of installment_method reporting for the sale at issue is granted for the period that end sec_75 days after the date of this letter to revoke the election out of the installment_method for the sale at issue taxpayer must file an amended federal_income_tax return for the taxable_year of the sale and any previously filed return on which a portion of the gain from the sale is reportable under the installment_method a copy of this letter must be attached to the amended returns no opinion is expressed as to the tax treatment of the transaction under the provisions of any other sections of the internal_revenue_code or regulations which may be applicable thereto or the tax treatment of any conditions existing at the time of or effects resulting from the transaction which are not specifically covered the above ruling in accordance with the provisions of a power_of_attorney currently on file we are also sending a copy of this letter_ruling to the taxpayer's authorized representative this ruling is directed only to the taxpayer that requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent sincerely ___________________________ senior technician reviewer office of associate chief_counsel j charles strickland income_tax and accounting cc
